Citation Nr: 9901324	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
hip and buttock wound, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veterans case was remanded to the RO in July 
1997 for further development.  The case has been returned to 
the Board for appellate review.

The veteran submitted his substantive appeal in February 
1996.  As part of his appeal, the veteran indicated that he 
desired to appear at a Travel Board hearing at the RO.  
Subsequently, the veteran was afforded a local hearing at the 
RO in April 1996.  As part of its remand instructions in July 
1997, the Board requested that the veteran be contacted to 
determine if he still desired to appear at a Travel Board 
hearing.  The RO issued a supplemental statement of the case 
(SSOC) in January 1998.  The veteran was advised by the SSOC 
that if he still desired to appear at a Travel Board hearing 
he should submit a statement to that effect.  There is no 
indication in the record that the veteran responded to the 
direction provided by the SSOC.  Accordingly, the veterans 
case will be adjudicated based on the evidence of record.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his left hip condition is more 
severe than is reflected by his current disability rating.






FINDING OF FACT

Residuals of left hip and buttock wound are not manifested by 
more than moderately severe muscle damage.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for a left hip and buttock wound, involving Muscle 
Group XVII, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.56, 4.59, 4.73, Diagnostic 
Code 5317 (1996 and 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veterans service medical records reveal that he was 
treated in January 1968 for complaints of left hip pain.  He 
had been wounded in the left hip by a mortar fragment 
approximately four months earlier.  An x-ray of the left hip 
was interpreted to show soft tissue calcification around the 
greater trochanter.  Physical examination found a well-healed 
scar over the greater trochanter, lateral side and buttocks.  
The assessment was that the veteran had soft tissue adhesion 
with some calcification around the greater trochanter with 
limiting range of motion in the hip to a slight degree.  

The veteran was treated on several additional occasions for 
complaints associated with his left hip.  A July 1968 entry 
noted that the veteran was wounded in the left hip in August 
1967.  No records were available as they had been lost.  He 
claimed a fracture of the left hip and femur with much muscle 
loss.  He said that he was hospitalized on a hospital ship 
for four months and returned to full duty in November 1967.  
Physical examination found the right quadriceps to be one-
half inch larger in circumference than the left quadriceps.  
The veteran had a good range of motion of his hip in a 
neutral position.  His left knee had a full range of motion 
in the neutral position.  With the hip flexed, the veteran 
could not extend the knee for the last 30 degrees.  The 
assessment was old wound of the left thigh with shortening of 
hamstrings, rule out old fracture.  A report of a left hip x-
ray, dated in July 1968, was interpreted to show a moderate 
amount of calcium deposition superior to the greater 
trochanter of the left femur.  The greater trochanter showed 
some cystic degeneration.  This was attributed as probably 
due to old injury in the area.  There was no acute injury 
noted.  X-rays of the left femur and left knee were normal.  
The veterans July 1969 separation physical examination did 
not refer to the wound or any left hip problems.  He was 
found qualified to perform all the duties of his rank at sea 
and in the field.

In August 1969 the veteran sought to establish service 
connection for his left hip condition.  He was afforded a VA 
examination in November 1969 which revealed a 2 centimeter 
(cm) by 2 cm slightly depressed and nonadherent scar 
overlying the greater trochanter on the left.  The veteran 
said that this was the exit wound.  There was also a 2 cm 
surgical extension posteriorly from this wound which was also 
well-healed and nondepressed and nonadherent.  There was a 3 
cm by 2 cm scar on the lateral surface of the left buttock 
which the veteran said was the entrance wound.  The scar was 
moderately depressed and nonadherent.  There was also a 3 cm 
by ½ cm surgical extension of this scar anteriorly that was 
obviously part of the cleanup and debridement.  There was 
also a 13 by ½ cm surgical scar which curved slightly but 
vertically in direction that was between the above mentioned 
scars.  The latter scar was well-healed, nondepressed and 
nonadherent.  There did not appear to be any tenderness 
associated with the scars.  The hip had a full range of 
motion in all modalities.  Patricks sigh was negative.  The 
examiner could not detect any shortening of either extremity.  
The veteran could do a deep knee bend with complete facility.  
The examiner opined that, from the type of wound the veteran 
received, he did not expect it to cause any bony damage, 
assuming that the course of the fragment was direct from 
wound of entrance to wound of exit.  There was no bony 
structure intervening.  There was no significant loss of 
muscle tissue from the wound.  The examiners diagnosis was 
residuals, shrapnel fragment wound of the left buttock and 
hip, moderately symptomatic without loss of function.

The veteran was granted service connection in December 1969 
for residuals of his shrapnel fragment wound to the left 
buttock and hip.  He was assigned a 40 percent disability 
rating that has remained in effect until the present time.

The veterans current claim for an increased rating for his 
left hip condition was received at the RO in May 1995.  

The veteran was afforded a VA examination in August 1995.  
The veteran related a history of a fracture of the left hip 
and femur in Vietnam.  He said that he underwent surgery for 
removal of the shrapnel and again later for reduction of the 
fracture.  He said that he was hospitalized for one and one-
half years.  The veteran said that the pain in his left hip 
had become worse over the prior two years.  He also had 
developed pain in his left knee due to his walking with a 
limp and putting undue strain on the left knee.  Physical 
examination revealed some muscle loss in the left gluteus 
maximus and left muscles in the upper posterior thigh.  The 
veteran was on no medications at the time of the examination.  
He had a range of motion of the left hip of flexion to 90 
degrees, extension to 180 degrees, abduction to 45 degrees 
and adduction to 40 degrees.  There was some limitation of 
motion present.  The examiner estimated the amount of tissue 
loss at 20 percent.  The examiner said that the muscles were 
well penetrated.  The veteran was noted to have a scar that 
was 1 inch by ½ inch on the left hip and a 5 inch by ½ inch 
scar on the upper left gluteal area.  There was also a 4 inch 
by ½ inch scar on the left gluteal fold.  There was some 
damage to tendons immediately following the shrapnel wounds.  
The examiner reported that the veteran had some loss of 
strength, pain, and there was some tenderness present in the 
gluteus maximum and the left hip.  The examiners diagnoses 
were:  shrapnel wound to left hip and left gluteal area with 
a 20 percent loss of gluteus maximus and posterior muscles of 
the upper left thigh, still considerably symptomatic; pain in 
the left knee due to walking with a limp and putting undue 
strain on his left knee over the years.  X-rays of the left 
knee were interpreted as normal.  X-rays of the left hip were 
interpreted to show a normal left femur aside from mild 
deformity of the greater trochanter probably due to old 
trauma.  Hip joint capsule ossification present.

Associated with the claims file is a letter from a VA 
physician to the veteran dated in December 1995.  The letter 
addressed a recent Agent Orange registry examination provided 
to the veteran.  The letter indicated that the examination 
was essentially negative except for some shortening of the 
left leg which was due to his wound.  The examiner 
recommended that the veteran inquire into if the VA was 
interested in building up his sole or heel size to compensate 
for the shortening of the leg as this could help with any 
back problems.  There were no other findings on the 
examination.

The veteran and his wife provided testimony at a hearing at 
the RO in April 1996.  At the outset the representative noted 
that they were presenting a copy of a physical therapy 
assessment for the veteran which indicated that the appellant 
was prescribed a cane for use.  The veteran said that his 
left leg was getting progressively worse over the last 5 
years.  He was having difficulty sleeping because of the 
pain.  The pain was in his leg at his knee and in his lower 
back.  The pain was constant.  He did not think that his 
recently prescribed shoe insert had helped his condition.  
The veteran testified that he could be walking along and his 
leg would give out on him.  He had problems in the morning 
with moving around out of bed.  He also had problems in the 
evening if he had been on his leg all day.  His wife 
testified that she witnessed the veteran falling on several 
occasions and had caught him on several other occasions.  She 
said that he had a hard time getting out of bed.  She thought 
that he was in greater pain as he was restless in his sleep 
and would moan and flinch.  The veteran said that he was a 
construction worker.  He also said that he drove a manual 
transmission vehicle for his private vehicle and that 
sometimes his left leg would hurt from using the clutch.  He 
said that he was told to get used to using a cane as he would 
probably have to use one for the rest of his life.  He said 
it was possible that he would have to use two canes if just 
one did not work.  

The veteran provided a copy of a March 1996 fee-based 
physical therapy assessment.  The examiner noted that the 
veteran had limited flexion and extension of the left hip.  
There was pain with rotation.  The left leg was measured to 
be 1 cm shorter than the right leg.  The examiners 
impression was osteoarthritis of the left hip.  The plan was 
for the veteran to receive physical therapy, a shoe insert 
and a cane.

The veteran was afforded a VA orthopedic examination in May 
1996.  The veterans history of injury in service was noted.  
The veteran related that he had recently been prescribed a 
one-half inch pad for his left foot and a cane.  He was 
currently using Motrin and Elavil for pain control.  He 
complained of left hip pain that would go down the left 
anterior leg to his knee and up the left side of his back.  
The pain would be worse in the morning  and worse when he was 
on his leg for long periods of time.  The pain was described 
as aching with some periods of sharper pain.  Objectively, 
the examiner noted that the veteran had three scars in the 
left lateral hip and buttocks region.  One was 4 cm by 2 cm, 
a second was 7 cm by 2.5 cm, and the third was 21 cm by less 
than 1 cm.  They were all well-healed.  The first two scars 
were associated with approximately 3 millimeters (mm) of 
depression of the skin.  There was no palpable tenderness 
about the left hip joint.  He had no swelling.  He did have 
the surgical changes.  His left greater trochanter did feel 
slightly broader than the contralateral hip.  The veteran did 
not specifically complain of pain in his hip while doing 
range of motion measurements.  Measurements for the left hip 
revealed forward flexion to 55 degrees, extension to 0 
degrees, internal rotation of 11 degrees, external rotation 
of 30 degrees, abduction of 39 degrees and adduction of 35 
degrees.  Measurements of the veterans legs revealed:  a 
diameter of 46.8 cm on the left and 45.5 on the right.  
At 15 cm above the superior pole of the patella the veteran 
had a measurement of 34.3 cm on the left and 34.4 on the 
right at 15 cm from the inferior pole of the patella.  The 
length of the legs, from the superior margin of the greater 
trochanter to the inferior margin of the lateral malleolus, 
was 88.5 cm for both legs.  The veteran did complain of a 
region of pain and decreased sensation along the left leg.  
He described it as the anterior of the leg; however, when 
doing pinprick examination, he claimed that he had decreased 
sensation of sharpness and that he could just feel some 
pressure when it was on the posterior medial aspect of the 
left leg at the groin.  This moved more medially and then to 
the anterior medial aspect of the left knee as it progressed 
down the leg.  Light touch was intact and there were no motor 
deficits.  The deep tendon reflexes were intact in the lower 
extremities.  X-rays of the left hip were interpreted to show 
a deformity of the greater trochanter of the left femur with 
ossification of soft tissues cephalad to greater trochanteric 
region, stable.  The radiologist noted that the by-rays were 
compared with by-rays from August 1995 and were unchanged.  
The examiners diagnoses were:  history of shrapnel wound of 
the left hip with residual scars; and, decreased range of 
motion of the left hip with radiologic evidence of greater 
trochanter deformity.

In October 1997, the veteran submitted a statement wherein he 
indicated that the only medical treatment he had received 
since March 1996 had been at a VA medical Center (VAMC).  

In January 1998, VA treatment records from the VAMC in Kansas 
City were associated with the claims file.  The records 
covered the period from May 1996 to January 1998.  The 
records reflect several physical therapy sessions in 1996 and 
1997.  In October 1997 the veteran reported that his left hip 
was more unstable and that he had fallen three weeks earlier.  
He used his cane.  The veteran worked full-time as a 
construction foreman and was up on his feet most of the time.  

In January 1998, the veteran was seen in the orthopedic 
clinic.  The veterans history of shrapnel wound in service 
was noted.  The veteran said that he had had pain over the 
years since his initial surgery in service.  More recently he 
had developed fairly severe back pain that he associated with 
the same sort of pain that he had in his hip and thigh.  He 
denied any weakness or numbness in his lower extremities.  He 
denied pain really below the knees although he said that he 
did get some tingling in his feet occasionally.  He 
apparently had been seen by rehabilitation medicine and tried 
all sorts of different canes and still has persistent pain.  
He was able to work and apparently worked on fairly rigorous 
sort of construction work that required a lot of lifting.  
Upon physical examination the veteran was found to have full 
range of motion of the left hip and did not seem to have much 
pain when performing the range of motion.  There was no 
crepitus.  There was a very smooth arc of motion.  The 
greater trochanter area did seem to have very thin coverage 
over his trochanter and some heterotopic ossification in this 
area but did not really seem to impinge or cause any 
restriction of motion.  The examiner repeated that he did not 
really elicit any pain with motion of the veterans hips.  It 
seemed like most of the veterans symptoms were coming from 
his back.  He had a somewhat antalgic gait but was able to 
walk and do heel and toe raises.  His strength seemed to be 
essentially symmetric and 5/5 diffusely.  Sensation was 
grossly intact.  His pain seemed to be fairly diffuse in the 
area of his lumbosacral junction.  The examiner said that 
plain films of the left hip were reviewed.  He said that 
there was a little bit of heterotopic ossification just 
superior and lateral to the trochanter but it did not seem to 
be interfering with the veterans motion at all.  The 
examiners assessment was persistent back and left hip pain 
status post gunshot wound many years ago.  

Analysis

As a preliminary matter, the Board finds that the veterans 
claim for an increased evaluation for his left hip condition 
is plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In determining whether the veteran is entitled to an 
increased evaluation for residuals of left hip and buttock 
wound, the Board must consider all potentially applicable 
regulations.  Moreover, where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In this regard, the Board notes that the criteria 
for rating muscle injuries was revised effective July 3, 
1997.  The Board notes that the RO has evaluated the 
veterans claim under both the old criteria as well as the 
revised regulations.

The criteria for rating muscle injuries prior to July 3, 1997 
provided that a moderately severe muscle disability was 
presented by evidence of a through-and-through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  History and complaint included 
a record of hospitalization for a prolonged period for 
treatment of a wound of severe grade, and a record of 
consistent complaint of cardinal symptoms of muscle wounds, 
including evidence of inability to keep up with work 
requirements.  Objective findings of a moderately severe 
muscle wound were relatively large entrance and (if present) 
exit scars so situated as to indicate the track of the 
missile through important muscle groups; indications on 
palpation of a moderate loss of deep fascia, moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles compared with the sound side; and tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) gave positive evidence of a marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).

A severe muscle injury involved a through and through or deep 
penetrating wound due to high velocity missiles, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings are similar to the revised criteria as set forth 
below.  Id.

The newly revised criteria for rating muscle injuries under 
38 C.F.R. § 4.56, effective July 3, 1997, provide that, for 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

A moderately severe disability of muscles encompasses through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; a history showing hospitalization for 
a prolonged period for treatment of a wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability and, if present, evidence of an inability 
to keep up with work requirements; and objective findings of 
entrance and (if present) exit scars indicating a track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, and 
tests of strength and endurance compared with the sound side 
which demonstrate positive evidence of impairment. 38 C.F.R. 
§ 4.56(d)(3).

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  There is a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d)(4).  

Muscle group XVII consists of the pelvic girdle muscles.  The 
function of muscle group XVII is the extension of the hip; 
abduction of the thigh; elevation of opposite side of pelvis; 
tension of fascia lata and iliotibial (Maissiats) band; 
acting with muscle group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of femur on tibia.  Under both the old and the new 
regulations a moderately severe disability warrants a 40 
percent evaluation.  Likewise, under both the old and the new 
regulations a 50 percent disability is for consideration 
where there is evidence of a severe disability.  38 C.F.R. § 
4.73, Diagnostic Code 5317.

Nevertheless, whether one utilizes the revised rating 
criteria or those in effect prior to the 1997 revision, the 
results in this case are the same.  For the following 
reasons, the evidence does not provide a basis for assigning 
an increased rating.  

Clinical findings from VA examinations in November 1969, 
August 1995 and May 1996 show that the veteran had well-
healed scars from his wound to his left hip and buttock.  The 
scars from the wound, and resulting surgery, were not found 
to be adherent.  The veteran required no medical attention 
for his left hip condition for the period from 1969 to 1995.  
The examiner from August 1995 reported that there was an 
approximately 20 percent loss of muscle mass in the gluteus 
maximus and posterior muscles of the upper left thigh.  The 
May 1996 examiner did not make the same findings.  (See VA 
examination of November 1969 where no significant loss of 
muscle tissue from the wounds was found).  Moreover, while 
some limitation of motion was presented in August 1995 and 
May 1996, the examiner measured and compared the 
circumference of the veterans legs, above and below the knee 
and found that the left leg was either larger or 
approximately the same size as the right leg in those 
measurements. 

The January 1998 orthopedic evaluation, and most recent 
evidence of record, shows the veteran with a full range of 
motion of the left hip with no objective evidence of pain on 
motion.  The veteran did complain of constant pain in the leg 
but not with active range of motion.  The examiner attributed 
most of the veterans symptoms to his back.  The veterans 
strength was reported as essentially symmetric and 5/5 
diffusely.  The examiners diagnosis was persistent back and 
left hip pain.

Finally, it is vital to note that the residuals of the 
veterans shrapnel wound do not show evidence of extensive 
ragged, depressed and adherent scars that would indicate wide 
damage to muscle groups in the missile track.  There is no 
evidence of moderate or extensive loss of deep fascia or of 
muscle substance, and there is no atrophy of the muscle 
groups involved or in muscle groups not included in the track 
of the missile.  Accordingly, the Board finds that the 
residuals of left hip and buttock wound are productive of no 
more than moderately severe muscle injury disability and that 
the disorder is appropriately rated as 40 percent disabling 
under both prior and amended regulations.  38 C.F.R. §§ 4.56, 
4.73.

In reaching these conclusions, the Board has considered the 
provisions of 38 C.F.R. § 4.7 in reaching its decision, but 
for the reasons discussed above has concluded that a higher 
evaluation is not warranted.  The Board has also considered 
the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. §§ 4.40 and 4.45 (1998) concerning functional loss 
due to pain, weakness, incoordination and excess 
fatigability.  The Board notes the general assertions by the 
veteran and his wife that his left leg pain and weakness has 
increased.  However, no objective evidence of weakness, 
incoordination or excess fatigability was found during the 
veterans January 1998 orthopedic clinic evaluation.  
Persistent pain was diagnosed, but there is no indication in 
the record that functional loss due to pain or functional 
loss during flare-ups or on repeated use is in excess of that 
specifically contemplated by the assigned evaluation of 40 
percent for moderately severe muscle disability.  In this 
regard, it is well to recall that the disability rating 
itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Therefore, the Board concludes that the evaluation 
of 40 percent is appropriate.

Lastly, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellants claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased rating for residuals of left hip and buttock 
wound is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
